DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 9, 11-15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 2017/0131160) hereafter “Lu”.
Regarding claim 1, Lu discloses a multi-modal sensing transducer (600), comprising: a force concentrator (502) having an external sensing surface (¶ [0039]); at least one electrode (381) coupled to the force concentrator; at least one force sensitive element (301) disposed adjacent to the at least one electrode (Fig. 6B); and at least one air gap (the gap between 502 and 303) disposed between the at least one electrode and the at least one force sensitive element (Fig. 6).
Regarding claim 3, Lu further discloses the external sensing surface comprises one or more contact interfaces (Figures 5-6).
Regarding claim 4, Lu further discloses each contact interface of one or more contact interfaces is configured to be activated to perform an associated function (¶ [0039]).
Regarding claim 5, Lu further discloses the force sensitive element comprises a piezoresistive sensor (¶ [0057]).
Regarding claim 6, Lu further discloses at least one electrical interface including one or more electrical connectors (604).
Regarding claim 7, Lu further discloses a base housing (610) coupled to the at least one force sensitive element.
Regarding claim 9, Lu discloses a system, comprising a circuit board (606); and a multi-modal sensing transducer (600) coupled to the circuit board and comprising: a force concentrator (502) having an external sensing surface (¶ [0039]); at least one electrode (381) coupled to the force concentrator; at least one force sensitive element (301) disposed adjacent to the at least one electrode; and at least one air gap (the gap between 502 and 303) disposed between the at least one electrode and the at least one force sensitive element (Fig. 6).
Regarding claim 11, Lu further discloses the external sensing surface comprises one or more contact interfaces (Figures 5-6).
Regarding claim 12, Lu further discloses each contact interface of one or more contact interfaces is configured to be activated to perform an associated function (¶ [0039]).
Regarding claim 13, Lu further discloses the force sensitive element comprises a piezoresistive sensor (¶ [0057]).
Regarding claim 14, Lu further discloses at least one electrical interface including one or more electrical connectors (604).
Regarding claim 15, Lu further discloses a base housing (610) coupled to the at least one force sensitive element.
Regarding claim 17, Lu discloses a system, comprising: a multi-modal sensing transducer (600) comprising: a force concentrator (502); at least one electrode (381) coupled to the force concentrator; at least one force sensitive element (301) disposed adjacent to the at least one electrode; and at least one air gap (the gap between 502 and 303) disposed between the at least one electrode and the at least one force sensitive element; and a processor (U3) operatively coupled to the multi-modal sensing transducer, the processor being configured to perform operations comprising: sensing an input applied to the multi-modal sensing transducer; determining an output function based on the sensed input; and causing an activation of the output function (¶ [0048]).
Regarding claim 19, Lu further discloses the output function includes an operation of a system (¶ [0048]).
Regarding claim 20, Lu further discloses the output function is based on an electrical output generated via an electrically responsive element of the at least one force sensitive element (¶ [0048]).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Baker et al. (US 2011/0187674) hereafter “Baker”.
Regarding claims 2 and 10, Lu discloses most of the claim limitations except for the force concentrator comprises elastomer.
Baker teaches a sensor (10) in which the force concentrator (14) comprises elastomer (¶ [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lu’s device according to known methods to incorporate the teachings of Baker to use elastomer for the force concentrator in order to increase the flexibility of the top surface. 

Claims 8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu.
Regarding claims 8, 16 and 18, Lu discloses most of the claim limitations except for the external sensing surface comprises a curved surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lu’s device to use a curved shape for the external sensing surface in order to achieve the desired force distribution form. Since mere changes in shape are not sufficient to patentably distinguish a claimed invention over the prior art. In re Dailey, 357 F.2d 669, 149 USPQ.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833